Citation Nr: 0942924	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  03-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right elbow tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1983 to December 1992, to include service in Southwest 
Asia.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In October 2005 a videoconference hearing was 
held before the undersigned; a transcript of this hearing is 
of record.  In March 2006, July 2008, and May 2009 the case 
was remanded for additional development.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's right elbow tendonitis is related to his service; 
it is not shown to have been caused or aggravated by his 
service-connected left fourth finger disability.


CONCLUSION OF LAW

Service connection for right elbow tendonitis, including as 
secondary to a service-connected left fourth finger 
disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A January 2002 letter (prior to the RO's initial adjudication 
of this claim) informed the Veteran of evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, and the assistance that VA would 
provide to obtain information and evidence in support of his 
claim.  While he did not receive timely (i.e., pre-
decisional) notice regarding disability ratings and effective 
dates of awards, he had ample opportunity to respond after 
such notice was ultimately given (see August 2008 
correspondence); regardless, such notice is not critical 
unless service connection is granted.  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (Wherein the U.S. Supreme 
Court held, in essence, that except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b), 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue.)

The Veteran's service treatment records (STRs) are associated 
with his claims file, and VA has obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (pertinent VA records) has 
been secured.  The Veteran was afforded a VA examination to 
determine if there is a nexus between his current right elbow 
tendonitis and his service.  Regarding the secondary service 
connection theory of entitlement, the May 2009 Board remand 
instructed that the Veteran be afforded another orthopedic 
examination to determine the etiology of his right elbow 
tendonitis.  Such examination was scheduled for July 29, 
2009.  However, the Veteran failed (without giving cause) to 
appear for this examination.  While VA has a statutory duty 
to assist the Veteran in developing evidence pertinent to a 
claim, the Veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  He has not identified any pertinent evidence that 
remains outstanding.  Hence, VA's duty to assist is met and 
the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. 
§ 3.310 was revised and provides, in essence, that in an 
aggravation secondary service connection scenario, there must 
be medical evidence establishing a baseline level of severity 
of disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after the aggravation occurred.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's STRs are silent for complaints or findings 
related to a right elbow disorder.

During a December 1994 Persian Gulf registry examination, the 
Veteran reported having arthritic type pain in his elbow and 
hands.

Private treatment records reflect that the Veteran complained 
of numbness sensation over the left hand in March 2000.  
These records are silent with respect to right upper 
extremity complaints.  

A March 2002 VA examination report notes that the Veteran 
recalled having joint pains on his elbows starting around 
1992 and mostly this pain was related to his military 
activities.  The Veteran further recalled that he never 
reported this to the military physicians; however, he 
complained that this condition is getting worse on his left 
elbow in relation to his right elbow.  Bilateral elbow 
examination revealed no swelling, effusion or redness in any 
aspect of both elbows.  Bilateral elbow flexion was to 145 
degrees with no pain or discomfort.  Bilateral elbow 
extension was to zero degrees with no pain or discomfort.  
There was mild tenderness to deep palpation in the external 
aspect of the right elbow.  Radiological examination of 
bilateral elbows was within normal limits.  The diagnoses 
included right elbow, mild tendonitis.  

Private treatment records dated from February to May 2003 
reflect the Veteran's complaints, in February 2003, of a 12 
to 13 year history of right lateral elbow pain without 
history of trauma or overuse.  The Veteran had not had any 
treatment until February 2003, except for occasional 
application of heat rubs.  The assessment was chronic right 
lateral epicondylitis.  He was referred to physical therapy 
in March 2003, received a steroid injection in April 2003, 
and had no tenderness with palpation, range of motion, or 
manipulation in May 2003.  

Subsequent VA and private treatment records reflect 
complaints of and treatment for the left fourth finger, left 
carpal tunnel (for which he underwent surgery), and right 
shoulder; however, these records are silent with respect to 
complaints of or treatment for the right elbow.  

A statement from the Veteran's friend, received in January 
2004, notes that the Veteran had always been very agile and 
athletic; however, upon returning from the Gulf War and 
leaving the military, his agility and athletic abilities had 
deteriorated.  The Veteran's friend further stated that the 
Veteran's right elbow has a constant shooting pain which 
caused him to have difficulty picking up even the lightest 
object such as a notebook and interfered with his job and 
daily routines.  

At the October 2005 videoconference hearing, the Veteran 
testified that his right elbow complaints started in service.  
He recalled that as a mechanic/welder working on tanks in 
service, a couple of times he slipped and fell down into the 
hull of a tank and "whacked his elbow" on the steel body.  
Alternatively, the Veteran claimed that his right elbow 
disorder is the result of his babying his service-connected 
left hand injury.  He reported that his private physician had 
told him that his right elbow disorder is related to his left 
arm disability.  The Veteran testified that he did not have 
right elbow treatment in service and the initial post-service 
right elbow treatment was in connection with his 1994 Persian 
Gulf registry examination.  

A November 2008 report of VA examination notes the Veteran's 
contention that the onset of his right elbow disability 
occurred in about 1990, without injury.  He did not report it 
in service, and received no treatment in the service but had 
symptoms at the time of service separation.  He denied elbow 
injury since service.  He complained of daily elbow pain with 
no flare-ups but with increase of pain with usage.  
Examination of the right elbow/forearm revealed tenderness 
over the lateral epicondyle and very slight tenderness just 
anterior to it.  Range of motion testing was performed only 
twice due to complaints of pain with stopping at the first 
point of pain.  The Veteran demonstrated -20/-15 degrees of 
extension, 90/84 degrees of flexion, pronation to 85 degrees 
and supination to 45 degrees.  The diagnosis was right elbow 
tendonitis/lateral epicondylitis.  The examiner concluded 
"[i]nasmuch as there is nothing in the service medical 
records/computerized medical records regarding right elbow 
and the Veteran states that he did not report this or was not 
examined or treated in service, and there are no records 
which would substantiate symptomatology at that time, it is 
my opinion that any current right elbow tendinitis is not 
caused by or related to military service."  

As noted above, post-service VA and private treatment records 
include diagnosis of right elbow tendonitis.  Consequently, 
what remains to be established is whether this current right 
elbow tendonitis is somehow attributable to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  

The Veteran's STRs are silent for complaints or findings 
pertaining to right elbow disability; he has indicated that 
he did not report elbow complaints until his December 1994 
Persian Gulf registry examination, two years after his 
discharge from active duty.  While the Veteran has more 
recently (on November 2008 VA examination) indicated that he 
had the onset of elbow complaints during service but did not 
voice complaints or seek treatment at the time, such 
recollections are self-serving and, without corroborating 
evidence, not credible.  (His friends corroborate postservice 
complaints.)  Accordingly, service connection for a right 
elbow disability on the basis that a chronic elbow disability 
became manifest in service and persisted is not warranted.  
Furthermore, the evidence as a whole does not show continuity 
of right elbow symptomatology since service.  38 C.F.R. 
§ 3.303(b).  Notably, the initial postservice documentation 
of elbow complaints was two years after service discharge.  

Consequently, to establish direct service connection for his 
right elbow disability the Veteran must show that such 
disability is related to a disease or injury in service.  At 
the outset, it is noteworthy that the Veteran has provided 
conflicting accounts as to whether he sustained a right elbow 
injury in service; private treatment records note there was 
no trauma to the elbow and a November 2008 examination report 
notes the Veteran reported onset of elbow complaints without 
injury, while in testimony at the October 2005 
videoconference hearing the Veteran recalled whacking his 
elbow on a tank.  In light of the absence of contemporaneous 
corroboration and the contradictory denials of such on other 
occasions, the Board finds the Veteran's recollection of an 
elbow injury in service self-serving and compensation-driven, 
and concludes that any injury in service was insignificant.  
Therefore, the factual evidence of record does not allow for 
a medical opinion relating the Veteran's right elbow 
disability directly to an injury in service.  As to whether 
the right elbow disability is somehow otherwise related to 
service, on November 2008 VA examination the examiner 
concluded that any current right elbow tendinitis was not 
caused by or related to military service.  The examiner 
explained the rationale for the opinion, noting that the 
Veteran did not report, and was not examined for, right elbow 
complaints in service (and therefore there was no factual 
basis for relating his right elbow disability to service).  

At the October 2005 hearing, the Veteran argued in the 
alternative that his right elbow disorder is secondary to his 
service-connected left fourth finger disability.  The three 
threshold requirements that must be met to establish 
secondary service connection are:  1) A medical diagnosis of 
the disability for which service connection is sought; 2) a 
disability that is already service connected; and 3) 
competent evidence that the disability for which service 
connection is sought was caused or aggravated by the service-
connected disability.  The matter of a nexus between a 
service-connected disability and a nonservice-connected 
disability is a complex medical question beyond the 
competence of a layperson.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

There is no medical evidence in the record that relates the 
Veteran's right elbow disability to his service connected 
left hand disability.  As was noted above, the Board sought 
to assist the Veteran in securing such evidence by ordering, 
via Remand, an examination for a medical pinion in the 
matter.  He failed to report for such examination, and did 
not provide an explanation of cause for the failure.  While 
the Veteran has testified (at the October 2005 
videoconference hearing) that a private physician told him 
that his right elbow disability is related to his service-
connected left hand disability, the probative value of such 
account is far too attenuated to constitute dispositive 
evidence in the matter (As was noted, the Board thereafter 
sought to supplement the record with competent nexus 
evidence, but the Veteran has not co-operated.).  

In summary, there is no competent evidence of a nexus between 
the Veteran's claimed right elbow disability and either his 
service or his service-connected left fourth finger 
disability.  Consequently, the preponderance of the evidence 
is against his claim, and the claim must be denied.


ORDER

Service connection for right elbow tendonitis, to include as 
secondary to a service-connected left fourth finger 
disability, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


